Title: From Thomas Jefferson to Thomas Digges, 19 June 1788
From: Jefferson, Thomas
To: Digges, Thomas


          
            
              Sir
            
            Paris June 19. 1788
          
          I have duly received your favor of May 12. as well as that of the person who desires information on the state of Cotton manufactures in America, and for his interest and safety, I beg leave to address to you the answer to his queries, without naming him.
          In general it is impossible that manufactures should succeed in America from the high price of labour. This is occasioned by the great demand of labour for agriculture. A manufacturer going from Europe will turn to labour of other kinds if he find more to be got by it, and he finds some emploiments so profitable that he can soon lay up money enough to buy fifty acres of land, to the culture of which he is irresistably tempted by the independance in which that places him, and the desire of having a wife and family around him. If any manufacture can succeed there, it will be that of cotton. I must observe for his information that this plant grows no where in the United states Northward of the Patowmack, and not in quantity till you get Southward as far as York and James rivers. I know nothing of the manufacture which is said to be set up at Richmond. It must have taken place since 1783. when I left Virginia. In that state, (for it is the only one I am enabled to speak of with certainty) there is no manufacture of wire or of cotton cards; or if any, it is not worth notice. No manufacture of stocking-weaving, consequently none for making the machine: none of cotton cloths of any kind whatever for sale: tho in almost every family some is manufactured for the use of the family, which is always good in quality, and often tolerably fine. In the same way they make excellent haut stockings of cotton. Weaving is in like manner carried on principally in the family way: among the poor, the wife weaves generally, and the rich either have a weaver among their servants or employ their poorer neighbors. Cotton cost in Virginia from 12d. to 15d. sterling the  pound before the war. Probably it is a little raised since. Richmond is as good a place for a manufactory as any in that state, and perhaps the best as to it’s resources for this business. Cotton clothing is very much the taste of the country. A manufacturer on his landing should apply to the well informed farmers and gentlemen of the country. Their information will be more disinterested than that of merchants, and they can better put him into the way of disposing of his workmen in the cheapest manner till he has time to look about him and decide how and where he will establish himself. Such is the hospitality in that country, and their disposition to assist strangers, that he may boldly go to any good house he sees, and make the enquiry he needs. He will be sure to be kindly received, honestly informed, and accomodated in a hospitable way, without any other introduction than an information who he is, and what are his views. It is not the policy of the government in that country to give any aid to works of any kind. They let things take their natural course, without help or impediment, which is generally the best policy. More particularly as to myself I must add that I h[ave neither] the authority nor the means of assisting any persons in their passage to that country.
          I have the honour to be with sentiments of the most perfect respect Sir Your most obedient & most humble servant,
          
            Th: Jefferson
          
        